DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Response to Remarks
The amendments received on 12/08/2020 have been entered, considered, and an action on the merits follows.
Applicant’s arguments regarding claim 1, found on page 7, last paragraph, to page 8 of the Remarks, have been considered and are persuasive. The examiner agrees with the Applicant that “all surfaces having a roughness average of Ra of 0.7-5.5 micrometers are not the same”, where not all surfaces having a surface roughness of Ra 0.7-5.5 µm inherently result in the claimed shearing force of 250-800N. The closest prior art, Web (WO 2006094355 A1) recognizes that there is a relationship between the surface roughness and the strength of adhesion of the deposited metal particles, which determines a separation shear forces. However, Web does not disclose specific measured and desired shearing forces. Therefore, applicant’s arguments have obviated the previous claim rejections under 35 U.S.C. 103, thus, placing the present application in condition for allowance. The allowance of claims 1-25 are addressed in the Office Action below.

Allowable Subject Matter
Claims 1-25 are allowed.
Regarding independent claim 1, it is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim.
“the surface of the plate material that has been modified provides a shearing force required to detach the deposited metal from the surface of the plate material that has been modified of 250-800N”
The closest prior art, Webb (WO 2006094355 A1) discloses a method of manufacturing a plate adapted to be a cathode for an electrochemical processing of a metal (page 3, lines 8-10 and page 4, lines 7-18), where the plate surface area is modified to a surface roughness Ra of 0.6-2.5 µm (page p, lines 3-4). Webb also recognizes that the surface roughness of the plate impacts the adhesion strength of the deposited metal particles onto the plate, which determines the separation shearing force. However, Webb does not disclose specific measured and desired shearing forces of 250-800N.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight since no motivation was found to obtain shearing forces of 250-800N.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725